Title: From John Adams to John Brown, 28 February 1790
From: Adams, John
To: Brown, John,Francis, John



Gentlemen
New York Feb. 28 1790

Your Letter of the 16th. I recd only by the Post of last Wednesday.—I am really much affected at the obstinate Infatuation of so great  Part of the People of Rhode Island. It is inconceivable how men of common Sense can reconcile such a Conduct to their Understandings men of common Honesty, to their Consciences; or men of human Feelings, to their Hearts.
Do the Antis of Rhode Island expect that the Congress of twelve States will send them a Petition, to pray them humbly, to take a share in the great Council of the Nation?  or do they wait for the president to send them an Ambassador in great Pomp and State to negotiate their Accession to the Union?
The Inhabitants of Rhode Island are Freemen and I presume will be treated like Freemen.  Congress will not think themselves authorized, by the Principles they profess, to make a Conquest of that People, or to bring them into the Union by Coertion. If the Convention should reject the Constitution or adjourn without adopting it, Congress will probably find it necessary to treat them as they are, as Foreigners, and extend all the Laws to them as such. This will be disagreable because it will involve our Friends in Inconvenience as well as others.  But You know that in all national Calamities, the Same Fortune attends the good and the Evil the Just and unjust.  Providence itself does not distinguish, and Nations cannot. If the Lime, the Barley and all other Articles whether of foreign or domestic Growth or Manufacture, should be subjected to a Duty, it would soon shew your People that their Interests are in the Power of their Neighbours.
The benign Influence of the new Constitution upon the Commerce, Manufactures and Agriculture of the Country, has been already seen and felt, in as great a degree as the most sanguine Admirer of it, could have reasonably expected.  If the People of your State will not be convinced either by Reasoning or Experience, what can be done? but to let them have their Way, and treat them like Aliens as they choose to be considered?
I cannot however doubt, but that when the Convention meets and begin to think converse and debate upon the Subject a majority of reasonable Men will be found.
I am Gentlemen, with great / Regard your most humble servant

John Adams